Citation Nr: 0701027	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-12 191A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for rashes of the 
groin, to include as a result of exposure to Agent Orange 
(AO).

5.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

6.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.  

7.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

8.  Entailment to service connection for nerve damage.

9.  Entitlement to service connection for a psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  

10.  Entitlement to an evaluation in excess of 10 percent for 
bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the New York, New York, Department of Veterans Affairs 
(VA) Regional Office (RO).  

The issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine, nerve damage, 
and a psychiatric disorder to include PTSD are remanded to 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran if further action is required on his 
part.


FINDINGS OF FACT

1.  Any current hearing loss disability is unrelated to the 
veteran's period of service.  

2.  The veteran has not been currently shown to have a left 
knee disorder related to service.

3.  The veteran has not been shown to have a right knee 
disorder currently related to service.

4.  There has been no objective medical evidence received or 
submitted demonstrating that the veteran currently has a 
groin rash related to his period of service, including as a 
result of exposure to AO.  

5.  Bilateral carpal tunnel syndrome was not present during 
service or for many years after service and there has been no 
competent medical evidence submitted or received relating it 
to service.

6.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by service nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A left or right knee disorder was not incurred in or 
aggravated by service nor may they be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  A groin rash was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309.

4.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113; 38 C.F.R. § 3.303.

5.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The August 2002 VCAA letter informed the veteran of the 
information and evidence necessary to substantiate the claim.  
The VCAA letter also told the veteran what types of evidence 
VA would undertake to obtain and what evidence the veteran 
was responsible for obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The August 2002 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his 
claim, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes below that the preponderance of the evidence 
is against the claims for service connection, any question as 
to the appropriate disability ratings or effective dates to 
be assigned are rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Such was the case here. 

Furthermore, the Board finds that there has been compliance 
with the duty to assist requirements of the VCAA.  All 
available service medical, VA, and private treatment records 
have been obtained.  No other relevant records have been 
identified.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran got a VA examination with regard to his hearing 
loss claim.  As discussed below there is no competent 
evidence that a current knee or wrist disability or skin 
rashes may be related to service.  The veteran has not 
reported a continuity of symptomatology and no medical 
professional has suggested that these conditions may be 
related to service.

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).


Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as organic disease of the nervous 
system (sensorineural hearing loss) or arthritis, will be 
presumed to have been incurred in service if it had become 
manifest to a degree of ten percent or more within one year 
of the veteran's separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307, 3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), 
indicated that 38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service if there is sufficient evidence to demonstrate a 
medical relationship between the veteran's in-service 
exposure to loud noise and his current disability.  The Board 
notes that the Court's directives in Hensley are consistent 
with 38 C.F.R. § 3.303(d) which provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R.§ 3.303(d).

A review of the veteran's service medical records reveals 
that there were no findings of hearing loss in service.

At the time of the veteran's May 1969 service separation 
examination, an audiological evaluation revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
15
LEFT
15
15
15
-
15

On his service separation report of medical history, the 
veteran checked the "yes" box when asked if he had or if he 
had ever had hearing loss.  In the notes section of the 
report, it was indicated that the veteran had had a temporary 
loss of hearing as he was in artillery.  

There is also no evidence of hearing loss in the years 
immediately following service.  

In June 1999, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported having 
communication problems more so in noise than in quiet for 
"many years".  This was characterized by a need to ask for 
more repetition.  It was noted that in the military, the 
veteran was assigned to the artillery group, firing 105 mm 
Howitzers.  The examiner noted that since his period of 
service, the veteran had held varied jobs with minimal noise 
exposure, until securing a job with the Department of 
Sanitation, which he had held for the past 15 years.  The 
veteran was noted to be working on the streets collecting 
trash and driving a truck. 

Testing revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
15
10
LEFT
10
10
15
40
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 percent in the left ear.  
The examiner stated that hearing for the right ear was within 
normal limits with very good word recognition.  Hearing for 
the left ear was with normal limits through 2000 Hertz then 
sloping to mild/moderate sensorineural hearing loss at 3000 
to 8000 Hertz. 

The examiner stated that the veteran's current hearing loss 
was not likely associated with his military service.  

The veteran has expressed his belief that his current hearing 
loss is related to his duties performed in service.  

Analysis

Of the elements needed for service connection, the veteran 
has reported exposure to loud noises from artillery, and his 
DD-214, certificate of discharge from service, confirms 
service with an artillery unit.  Thus, the element of an in-
service injury is satisfied.  

The VA examination documents a current hearing loss, at least 
in the left ear.  Hearing loss, as defined by VA, has not 
been demonstrated in the right ear.  38 C.F.R. § 3.385.  

The veteran has expressed the belief that his current hearing 
loss is related to his period of service.  However, as a lay 
person, he is not competent to offer opinions on medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 482 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The only competent medical opinion on the relationship 
between current hearing loss and service, is that of the VA 
examiner in June 1999.  That opinion is against such a 
relationship.  

The veteran has reported that his noise exposure occurred in 
Vietnam under combat conditions.  The provisions of 
38 U.S.C.A. § 1154(b) aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  See Collette v. Brown, 82 F.3d 389, 392 
(Fed. Cir. 1996) (noting that § 1154(b) "does not create a 
statutory presumption that a combat veteran's alleged disease 
or injury is service-connected", but "considerably lighten[s] 
the burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service.")

Essentially, while 38 U.S.C.A. § 1154 provides a factual 
basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service, it does not provide a basis to link etiologically 
any current hearing loss to his period of service.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  There has 
been no competent evidence submitted linking the veteran's 
current left ear hearing loss disability to his period of 
service.

Because there is no competent evidence of right ear hearing 
loss as defined by VA in the right ear, and no competent 
evidence of a link between current left ear hearing loss and 
service; the preponderance of the evidence is against the 
claim.  Reasonable doubt does not arise and the claim is 
denied.

Left and Right Knees

The veteran's service medical records are devoid of any 
complaints or findings of a left or right knee disorder.  At 
the time of the veteran's May 1969 service separation 
examination, normal findings were reported for the lower 
extremities.  On his May 1969 service separation report of 
medical history, the veteran checked the "no" boxes when 
asked if he had or had ever had a trick or locked knee; 
arthritis or rheumatism; bone, joint, or other deformity; or 
lameness.  

The treatment records do not contain any diagnoses or 
findings of a left or right knee disorder.  The reports 
submitted by the veteran's private physician, L. Langman, 
M.D., also make no reference to any left or right knee 
disorder.  


Analysis

At this point there is no evidence of any of the elements 
needed to establish service connection for a knee disability.

The service medical records contain no evidence of a knee 
disability, and the veteran has not reported any specific 
injury of the knees during service.  He has merely asserted 
that a current knee disability is in some unspecified way 
related to his service with the artillery unit in Vietnam.  
There is thus no evidence of a disease or injury in service.

There is also no evidence of a current disability.  The 
veteran has not reported any specific knee symptoms.  The 
medical evidence contains no evidence of a current knee 
disability.  There have been reports of pain in the lower 
extremities, but this symptom has been related to a back 
disability.  A current disability is therefore not shown.

Even if a current disability and a disease or injury in 
service could be found, there is no competent evidence 
linking a current disability to the in-service disease or 
injury.  The veteran has not reported a continuity of 
symptomatology, and there is no competent medical opinion 
linking a current disability to service.

The evidence is not so evenly balanced as to give rise to 
reasonable doubt.  The claim is, therefore, denied.

Groin Rash

A veteran who has active service in the Republic of Vietnam 
during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne, 
other acneform diseases consistent with chloracne, and 
porphyria cutanea tarda. 38 C.F.R. § 3.309(e) (2006).

To be subject to this presumption chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6); see also Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

The veteran did serve in Vietnam during the appropriate time 
period and is presumed to have been exposed to herbicide 
agents.  38 C.F.R. § 3.307(a)(6)(iii).

The service and post-service medical records contain no 
findings referable to chloracne or any other skin disease 
that is subject to presumptive service connection on the 
basis of exposure to herbicides.

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

The veteran's service medical records are devoid of any 
complaints or findings of a rash in the groin.  At the time 
of his May 1969 service separation examination, normal 
findings were reported for the skin.  On his May 1969 service 
separation report of medical history, the veteran checked the 
"no" box when asked if he had or had ever had skin disease.  

Post-service treatment records received and submitted in 
conjunction with the veteran's claim also do not contain any 
diagnoses or findings of skin rash in the groin area.  
Moreover, the reports submitted by Dr. Langman, make no 
reference to any groin rash.

The veteran would be competent to report his observations of 
a current skin rash, but he would not be competent to provide 
an opinion linking the rash to a disease or injury in 
service.  He has reported skin rashes that "come and go," 
but has not reported any continuity of symptomatology or when 
these symptoms began.  There is no competent medical opinion 
relating a current skin rash to service.

In the absence of competent evidence linking a current skin 
rash to a disease or injury in service, the preponderance of 
the evidence is against the claim and it is denied.  
38 U.S.C.A. § 5107(b).

Carpal Tunnel Syndrome

The veteran's service medical records are devoid of any 
complaints or findings of carpal tunnel syndrome or left or 
right hand numbness.  At the time of the veteran's May 1969 
service separation examination, normal findings were reported 
for the upper extremities.  On his May 1969 service 
separation report of medical history, the veteran checked the 
"no" boxes when asked if he had or had ever had neuritis or 
paralysis.  

There were also no complaints or findings of carpal tunnel 
syndrome or left or right hand numbness in the years 
immediately following service.  

In February 2000, the veteran was seen with complaints of 
bilateral hand numbness.  He noted that this had been 
occurring for the past five years and that it had been more 
progressive for the past year.  At the time of a February 
2001 visit, the veteran was noted to have bilateral carpal 
tunnel syndrome.  At the time of a January 2003 visit, the 
veteran was reported to have had bilateral carpal tunnel 
syndrome for almost two years.  

As this history makes clear, the veteran has current carpal 
tunnel syndrome.  The veteran appears to attribute this 
condition to Agent Orange exposure in service.  Inasmuch as 
he is presumed to have been exposed to herbicides, the 
element of an in-service injury is satisfied.

Carpal tunnel syndrome is not among the conditions subject to 
presumptive service connection on the basis of herbicide 
exposure.  There is a presumption for acute peripheral 
neuropathy, but there is no competent evidence of acute 
peripheral neuropathy, and the presumption is only applicable 
to neuropathy that begins within weeks or months of herbicide 
exposure and resolves within two years.  38 C.F.R. § 3.309(e) 
(note 2).  Even if the veteran's current symptoms were 
identified as acute or subacute peripheral neuropathy, the 
symptoms began years after exposure and continued for more 
than two years.  

There is no competent evidence relating current carpal tunnel 
syndrome to Agent Orange exposure, or any other disease or 
injury in service, and the veteran has not reported a 
continuity of symptomatology.  

There were no findings or complaints of bilateral carpal 
tunnel syndrome in the years immediately following service.  
The first objective medical finding of bilateral hand 
numbness or carpal tunnel syndrome did not occur until 2000, 
at which time the veteran was noted to have had numbness in 
his hands for the past five years, which would place the 
onset more than 25 years following his release from service.  

Absent competent evidence relating carpal tunnel syndrome to 
service, reasonable doubt does not arise, and the claims are 
denied.  38 U.S.C.A. § 5107(b).

Tinnitus

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  Therefore, the VCAA is not applicable.

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 23, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, note 2 (2006).  

VA's General Counsel interpreted the pre-June 2003 version of 
Diagnostic Code 6260 as also providing for a single 10 
percent rating regardless of whether tinnitus was perceived 
in one ear or both.  VAOPGCPREC 2-2003 (2003); 69 Fed. Reg. 
25,178 (2004).

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U. S. 
Court of Appeals for Veterans Claims (Court or Veterans 
Court) reversed a Board decision that found that, under pre-
June 2003 regulations, no more than a single 10 percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).

The Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's long-standing interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  The current version of Diagnostic Code 6260 
clearly precludes more than a single 10 percent rating for 
tinnitus.  Therefore, the veteran's claim must be denied 
under both the new and old versions of the regulation.  As 
the disposition of this claim is based on the law, and not 
the facts, the claim must be denied based on a lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a right knee disorder is denied.  

Service connection for a left knee disorder is denied.

Service connection for a groin rash is denied.  

Service connection for carpal tunnel syndrome of the left 
wrist is denied.

Service connection for carpal tunnel syndrome of the right 
wrist is denied.

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.


REMAND

As to the issue of service connection for degenerative disc 
disease of the lumbar spine and nerve damage as secondary to 
a lumbar spine injury, the Board notes that in August 2002 
and February 2004 reports, the veteran's private physician, 
Dr. Langman, indicated that the veteran had a history of 
lower back pain dating back from his service in Vietnam, at 
which time he did heavy lifting.  He noted that the veteran 
had described his inservice work activities and had provided 
photographs substantiating his activities.  As result of 
these activities, the veteran complained of constant and 
unremitting low back pain, with radiation to the lower 
extremities.  He stated that an EMG/NCV study performed in 
August 2002 had revealed radiculopathy at the level of L4-5 
and L5-S1.   He opined that the above was directly related to 
the veteran's period of service.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

Based upon the statements from Dr. Langman, a VA examination 
is needed to determine the etiology of any current low back 
disorder and any related neurologic disability.  

As to the issue of service connection for a psychiatric 
disorder, to include PTSD, the Board notes that the veteran 
has been diagnosed as having anxiety disorders and dysthymia.

At the time of a September 2004 outpatient visit, the veteran 
was diagnosed as having dysthymia.  The examiner indicated 
that the veteran reported having difficulty with his combat 
experiences and about seeing a good friend who had been 
killed.  The Board further observes that the veteran has not 
been afforded a VA psychiatric examination for compensation 
purposes.  

Based upon the above, the Board is of the opinion that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of any current psychiatric disorder and 
whether it is related to his period of service. 

Accordingly, this matter is remanded for the following 
development:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder and/or 
resulting nerve damage.  The claims 
folder must be made available to the 
examiner.  The examiner should answer the 
following question:  Is it at least as 
likely as not that any current low back 
disorder and/or resulting nerve damage is 
related to the veteran's period of 
service?  Complete detailed rationale is 
requested for each opinion that is 
rendered.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the etiology of any current 
psychiatric disorder.  The claims file 
must be made available to and reviewed by 
the examiner. 

If a diagnosis of PTSD is appropriate, 
the examiner should specify the stressor 
supporting the diagnosis.

The examiner must also express an opinion 
as to whether any psychiatric disorder(s) 
found on examination, including 
depression, as likely as not (50 percent 
probability or more) had its onset in 
service, or is the result of a disease or 
injury (including psychic trauma) in 
service.

3.  If the VA examiner diagnoses PTSD 
related to an in-service stressor, take 
the necessary steps to obtain credible 
supporting evidence of the stressor.

4.  After completion of the above, if any 
of the claims are not fully granted, 
issue a supplemental statement of the 
case before returning the case to the 
Board if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


